Exhibit 24(b)(8.112) Second Amendment to the Selling and Services Agreement and Fund Participation Agreement This Second Amendment dated as of April 24, 2009 by and between ING Life Insurance and Annuity Company (ING Life), ING Institutional Plan Services, LLP (ING Institutional), ING Financial Advisers, LLC (ING Financial) (collectively ING), NYLIFE Distributors LLC (NYLIFE Distributors), and NYLIM Service Company LLC (NSC)(NYLIFE Distributors and NSC are collectively referred to herein as Fund Service Provider), is made to the Selling and Services Agreement and Fund Participation Agreement dated as of November 8, 2007 (the Agreement), as amended on September 30, 2008. Terms defined in the Agreement are used herein as therein defined. WHEREAS , ING Institutional is a limited liability company that provides various recordkeeping and other administrative services to certain Plans; and WHEREAS , the parties wish to add ING Institutional to the Agreement; and WHEREAS , the parties wish to make additional funds available under the Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. ING Institutional is hereby added to the Agreement as an additional recordkeeper, and all provisions in the Agreement relating to ING Life in its capacity as a recordkeeper in connection with the investment by Plans in the Funds are hereby amended to refer to both ING Life and ING Institutional. The defined term ING in the Agreement is hereby amended to include ING Life, ING Institutional, and IFA. 2. Paragraph 2 of the Agreement is hereby deleted in its entirety and replaced with the following: 2. Omnibus Account. The parties agree that, with respect to each Fund, up to three omnibus accounts, each held in the name of the Nominee, may be maintained (the Account or collectively, the Accounts). One Account may be maintained in connection with Plans for which ING Life shall provide various recordkeeping and other administrative services, and a second Account may be maintained in connection with Plans for which ING Institutional shall provide various recordkeeping and other administrative services. Alternatively, one Account may be maintained in connection with Plans for which both ING Life and ING Institutional shall provide such recordkeeping and administrative services. A third Account held in the name of ING Life shall be maintained for those Plan assets directed for investment in the Fund through the Contracts. ING Institutional, as service agent for Plans, or ING Life, as service agent for Plans or issuer of the Contracts, shall facilitate purchase and sale transactions with respect to the Accounts in accordance with the Agreement. 3. Paragraphs 5 and 6 of the Agreement are hereby deleted in their entirety and replaced with the following: 5. Servicing Fees : The provision of shareholder and administrative services to contract owners or to the Plans shall be the responsibility of ING Financial, ING Life, ING Institutional, or the Nominee and shall not be the responsibility of Fund Service Provider. The Nominee, or ING Life on behalf of its Separate Accounts, will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, Fund Service Provider agrees to pay to ING Life or ING Institutional a servicing fee based on the annual rate as set forth in Schedule C of the average net assets invested in the Funds through the Contracts or through ING Lifes and ING Institutionals arrangements with Plans in each calendar quarter. ING Financial agrees to provide to Fund Service Provider, on a best efforts basis by the seventh day but no later than the tenth day of each month, (1) a report which indicates the number of its customers holding Shares of each Fund through each Account as of the last day of the prior month and (2) such other information as Fund Service Provider or its designee may reasonably request. Fund Service Provider will make such payments to ING Life or ING Institutional within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Life or ING Institutional for the quarter and such other supporting data as may be reasonably requested by ING Life or ING Institutional. If required by a Plan or by applicable law, ING Life or ING Institutional shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such servicing fees, or to use servicing fees it collects from Fund Service Provider to offset other fees payable by the Plan to ING Life or ING Institutional. 6. 12b-1 Fees. (a) To compensate ING Financial for its distribution of Fund Shares, Fund Service Provider shall make quarterly payments to ING Financial based on the annual rate as set forth in Schedule B of the average net assets invested in the Funds through the Contracts or through ING Lifes or ING Institutionals arrangements with Plans in each calendar quarter. Fund Service Provider will make such payments to ING Financial within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Financial for the quarter and such other supporting data as may be reasonably requested by ING Financial. If required by a Plan or by applicable law, ING Financial shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such 12b-1 fees, or to use 12b-1 fees it collects from Fund Service Provider to offset other fees payable by the Plan to ING Financial. The parties agree that Fund Service Providers agreement herein to pay fees that are subject (as indicated on the Fund Schedule) to a plan adopted pursuant to Rule 12b-1 (the Rule 12b-1 Plan) under the 1940 Act, that this Agreement: (a) will only renew each year so long as such renewal is approved by a vote of the governing board of each Fund (including a majority of the non-interested board members (as defined in the 2 1940 Act) who have no direct or indirect financial interest in the operation of the Rule 12b-1 Plan or this Agreement (Independent Board Members), (b) may be terminated at any time, without the payment of any penalty, by vote of a majority of the Independent Board Members, (c) may be terminated by vote of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund on not more than 60 days written notice, and (d) will automatically terminate upon assignment of this Agreement. Furthermore, the parties understand that the Funds governing boards will review, at least quarterly, a written report of the amounts expended pursuant to this Agreement and the purposes for which such expenditures were made. In connection with such reviews, ING Financial will furnish such information as Fund Service Provider may reasonably request. (b) ING Financial agrees that any compensation paid under this Agreement that is subject to a Rule 12b-1 Plan shall be paid only as consideration for distribution or service activities permitted by the Rule 12b-1 Plan and by applicable law, rules and regulations, and shall not be paid for any transfer agent or sub-transfer agent services. ING Financial represents, warrants and covenants that it is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended (the Exchange Act), or that it is exempt from such registration, and that it is a member of the Financial Industry Regulatory Authority (FINRA), or that it is exempt from FINRA membership. ING Financial agrees that it will immediately advise Fund Service Provider of any termination or suspension of its broker-dealer registration or FINRA membership or its exemption therefrom. ING Financial agrees to abide by the FINRAs Conduct Rules, MSRBs Rules (where applicable), as well as all applicable state and federal laws and rules and regulations of authorized regulatory agencies thereunder, including all compensation disclosure obligations imposed on pursuant to FINRA Rule 2830 and Rule 10b-10 under the Exchange Act. ING Financial agrees not to offer or sell any Fund shares except under circumstances that will result in compliance with such laws, rules and regulations. 4. The following is added as Section 13(d) to the Agreement: (d) Representations of ING Institutional. ING Institutional represents and warrants: (i) that it (1) is a limited liability company organized under the laws of the State of Delaware, (2) is in good standing in that jurisdiction, (3) is in material compliance with all applicable federal and state laws, (4) is duly licensed and authorized to conduct business in every jurisdiction where such license or authorization is required, and will maintain such license or authorization in effect at all times during the term of this Agreement, and (5) has full authority to enter into this Agreement and carry out its obligations pursuant to it terms; and (ii) that it is authorized under the Plans to (1) provide administrative services to the Plans and (2) facilitate transactions in the Fund through the Account. 5. The following replaces Section 15(d) of the Agreement: 3 (d) Notices. All notices and other communications hereunder shall be given or made in writing and shall be delivered personally, or sent by telex, facsimile, express delivery or registered or certified mail, postage prepaid, return receipt requested, to the party or parties to whom they are directed at the following address, or at such other addresses as may be designated by notice from such party to all other parties. To ING: Michael Pignatella Counsel ING Americas Legal Services One Orange Way, C1S Windsor, CT 06095 Fax: 860-580-4934 To NSC: NYLIM Service Company LLC 169 Lackawanna Ave Parsippany, New Jersey 07054 Attention: President with a copy to Marguerite E.H. Morrison, at the same address. To NYLIFE Distributors : NYLIFE Distributors LLC 169 Lackawanna Ave Parsippany, New Jersey 07054 Attention: President with a copy to Marguerite E.H. Morrison, at the same address. Any notice, demand or other communication given in a manner prescribed in this Subsection (d) shall be deemed to have been delivered on receipt. 6. The following paragraph is added under Section 15 Miscellaneous of the Agreement: (i) The parties agree that transactions in the Funds by Plans or Plan Participants pursuant to the terms of this Agreement are not subject to any redemption fees that may otherwise be required by the Funds; provided however that upon written request by Fund Service Provider, ING Life and ING Institutional will implement such redemptions fees in a time frame and manner mutually acceptable to all parties. 7. Schedule B to the Agreement is hereby deleted and replaced by Schedule B, attached hereto 8. Schedule C to the Agreement is hereby deleted and replaced by Schedule C, attached hereto. 9. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 4 10. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first written above. ING LIFE INSURANCE AND NYLIM SERVICE COMPANY LLC ANNUITY COMPANY By: /s/ Penny L. Nelson By: /s/ Lisa S. Gilarde Name: Penny L. Nelson Name: Lisa S. Gilarde Title: President and CEO Title: Vice President ING FINANCIAL ADVISERS, LLC NYLIFE DISTRIBUTORS LLC By: /s/ David A. Kelsey By: /s/ Michael D. Coffey Name: David A. Kelsey Name: Michael D. Coffey Title: COO/VP Title: Senior Managing Director ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/ Michelle Sheiowitz attorney-in-fact Name: Michelle Sheiowitz Title: Vice President 5 SCHEDULE B Rule 12b-1 fees payable to ING in consideration of distribution-related services described in SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT: The following fees are applicable under the terms of this Agreement only. The payment of these fees are solely for the provision of services under this Agreement, and do not correspond to any fees that may be paid for services provided under any other agreement between or among ING or its affiliates and Fund Service Provider or its affiliates, with respect to the available series and classes of open-end investment companies sponsored, advised or administered by New York Life Investment Management LLC for which NYLIFE Distributors LLC serves as principal underwriter. Compensation for the sale and/or servicing of such shares shall be in accordance with the terms of the current prospectus and the following table: Class Dealer Reallowance on Purchases 1 Distribution and/or Service (Rule 12b-1 Plan) Fees Investor As provided in current prospectus/statement of additional % per annum 2 information A* As provided in current prospectus/statement of additional % per annum 3 information I N/A N/A R1** N/A N/A R2** N/A % per annum R3** N/A % per annum * A Shares are available to existing Retirement Plans whose Fund Schedules included Class A Shares prior to September 30, 2008. ** Under the terms of certain Funds shareholder services plans, Class R1, R2 and R3 shares are authorized to pay shareholder service fees to service providers at the rate of % per annum. Such fees are for services that are in addition to any services that may be provided under the Class R2 and R3 Rule 12b-1 Plans. 1 Initial purchases of less than $1,000,000 or subsequent purchases in an account with a balance less than $1,000,000. 2 After commissionable sales are held in a shareholders account for one year or more. Payment is subject to continued effectiveness of the Funds Rule 12b-1 Plan. 3 After commissionable sales are held in a shareholders account for one year or more. Payment is subject to continued effectiveness of the Funds Rule 12b-1 Plan. 6 SCHEDULE C Service Fee Schedule Sub-transfer agency fees payable to ING in consideration of sub-transfer agency-related services described in the Selling and Services Agreement and Fund Participation Agreement: MainStay Funds Investor Class Shares INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay All Cap Growth Fund 27885C361 MAWNX MainStay Balanced Fund 27885C353 MBINX MainStay Cap Appreciation Fund 56062X542 MCPPX MainStay International Equity Fund 56062X468 MINNX MainStay Small Company Value Fund 27885C155 MOINX MainStay High Yield Corp. Bond Fund 56062X476 MHHIX MainStay Value Fund 56062X351 MVINX MainStay Large Cap Growth Fund 56062X450 MLINX MainStay Map Fund 56062X443 MSMIX MainStay Mid Cap Growth Fund 56062X435 MMYMX MainStay Mid Cap Core Fund 27885C262 MMOUX MainStay Mid Cap Value Fund 56062X427 MMIIX MainStay Small Cap Growth Fund 56062X393 MSSNX MainStay Small Cap Value Fund 56062X385 MYSCX MainStay ICAP International Fund 448926725 ICANX MainStay ICAP Select Equity Fund 27885C320 ICSOX MainStay ICAP Equity Fund 27885C254 ICANX MainStay 130/30 Core Fund 27885C411 MYCNX MainStay 130/30 Growth Fund 27885C361 MYGNX MainStay ICAP Global 448926733 ICGNX MainStay Growth Allocation Fund 27885C320 MGXNX MainStay Moderate Allocation Fund 27885C254 MMRDX MainStay Moderate Growth Allocation Fund 27885C247 MGDNX MainStay Conservative Allocation Fund 27885C346 MCKNX 7 INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Floating Rate Fund 27885C338 MXFNX MainStay Diversified Inc Fund 56062X518 MSYDX MainStay Government Fund 56062X484 MGVNX MainStay Tax Free Bond Fund 56062X377 MKINX MainStay Convertible Fund 56062X526 MCINX MainStay Total Return Fund 56062X369 MTINX MainStay Global High Inc Fund 56062X492 MGHHX MainStay Common Stock Fund 56062X534 MCSSX MainStay S&P 500 Index Fund 27885C171 MYSPX MainStay Indexed Bond Fund 27885C288 MIXNX MainStay Intermediate Bond Fund 27885C270 MTMNX MainStay Short Term Bond Fund 27885C163 MYTBX MainStay Inc Manager Fund 27885C296 MIMNX MainStay Retirement 2010 Fund 27885C239 MYRDX MainStay Retirement 2020 Fund 27885C221 MYRYX MainStay Retirement 2030 Fund 27885C213 MRTFX MainStay Retirement 2040 Fund 27885C197 MSRUX MainStay Retirement 2050 Fund 27885C189 MSRVX MainStay Growth Allocation Fund 27885C320 MGXNX MainStay Moderate Allocation Fund 27885C254 MMRDX MainStay Moderate Growth Allocation Fund 27885C247 MGDNX MainStay Conservative Allocation Fund 27885C346 MCKNX MainStay Funds Class A Shares (For those existing Plans whose Fund Schedules included Class A Shares prior to September 30, 2008.) INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay All Cap Growth Fund 278846522 MAAAX MainStay Balanced Fund 278846431 MBNAX MainStay Capital Appreciation Fund 56062F665 MCSAX MainStay International Equity Fund 56062F681 MSEAX MainStay Small Company Value Fund 278846258 MOPAX MainStay High Yield Corporate Bond Fund 56062F772 MHCAX MainStay Value Fund 56062F814 MVAAX MainStay Large Cap Growth Fund 56062X674 MLAAX MainStay MAP Fund 56062F210 MAPAX 8 MainStay Mid Cap Growth 56062F178 MMCPX MainStay Mid Cap Core Fund 278846290 MMOAX MainStay Mid Cap Value Fund 56062F491 MYIAX MainStay Small Cap Growth Fund 56062F525 MSMAX MainStay Small Cap Value Fund 56062F566 MSPAX MainStay ICAP International Fund 448926501 ICEVX MainStay ICAP Select Equity 448926873 ICSRX MainStay ICAP Equity Fund 448926824 ICAUX MainStay 130/30 Core Fund 27885C544 MYCTX MainStay 130/30 Growth Fund 27885C478 MYGAX MainStay ICAP Global 448926766 ICGLX MainStay Growth Allocation 27885C106 MGXAX MainStay Moderate Allocation 278846183 MMRAX MainStay Moderate Growth Allocation 278846142 MGDAX MainStay Conservative Allocation 278846233 MCKAX INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Floating Rate Fund 56062X757 MXFAX MainStay Diversified Income Fund 56062F657 MASAX MainStay Government Fund 56062F764 MGVAX MainStay Tax Free Bond Fund 56062F756 MTBAX MainStay Convertible Fund 56062F780 MCOAX MainStay Total Return Fund 56062F798 MTRAX MainStay Global High Income Fund 56062F475 MGHAX MainStay Common Stock Fund 56062F541 MSOAX MainStay S&P 500 Index Fund 278846274 MSXAX MainStay Indexed Bond Fund 278846381 MIXAX MainStay Intermediate Term Bond Fund 278846373 MTMAX MainStay Short Term Bond Fund 278846266 MSTAX MainStay Income Manager Fund 278846456 MATAX MainStay Retirement 2010 Fund 27885C825 MYRAX MainStay Retirement 2020 Fund 27885C767 MYROX MainStay Retirement 2030 Fund 27885C718 MRTTX MainStay Retirement 2040 Fund 27885C650 MSRTX MainStay Retirement 2050 Fund 27885C593 MSRLX 9 MainStay Funds Class I Shares INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay All Cap Growth Fund 278846886 MATIX MainStay Balanced Fund 278846209 MBAIX MainStay Capital Appreciation Fund 56062X401 MCPIX MainStay International Equity Fund 56062X807 MSIIX MainStay Small Cap Opportunity Fund 278846100 MOPIX MainStay High Yield Corporate Bond Fund 56062X708 MHYIX MainStay Value Fund 56062X831 MVAIX MainStay Large Cap Growth Fund 56062X641 MLAIX MainStay MAP Fund 56062F228 MUBFX MainStay Mid Cap Growth 56062X690 MMGOX MainStay Mid Cap Core Fund 278846407 MMOIX MainStay Mid Cap Value Fund 56062X765 MMVIX MainStay Small Cap Value Fund 56062X682 MSVVX MainStay ICAP International Fund 448926402 ICEUX MainStay ICAP Select Equity Fund 448926303 ICSLX MainStay ICAP Equity Fund 448926204 ICAEX MainStay 130/30 Core Fund 27885C528 MYCIX MainStay 130/30 Growth Fund 27885C452 MYGIX MainStay ICAP Global 448926741 ICGRX INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Floating Rate Fund 56062X724 MXFIX MainStay Diversified Income Fund 56062X500 MSDIX MainStay Government Fund 56062X609 MGOIX MainStay Total Return Fund 56062X849 MTOIX MainStay Common Stock Fund 56062X716 MSOIX MainStay S&P 500 Index Fund 278846860 MSPIX MainStay Indexed Bond Fund 278846779 MIXIX MainStay Intermediate Term Bond Fund 278846795 MTMIX MainStay Short Term Bond Fund 278846712 MSTIX MainStay Income Manager Fund 278846506 MASIX MainStay Retirement 2010 Fund 27885C817 MYRIX MainStay Retirement 2020 Fund 27885C759 MYRTX MainStay Retirement 2030 Fund 27885C692 MRTIX MainStay Retirement 2040 Fund 27885C643 MSRYX 10 MainStay Retirement 2050 Fund 27885C585 MSRMX MainStay Institutional Bond Fund 56063N105 MYBIX MainStay Growth Allocation 27885C403 MGXIX MainStay Moderate Allocation 278846159 MMRIX MainStay Moderate Growth Allocation 278846118 MGDIX MainStay Conservative Allocation 278846191 MCKIX MainStay Funds Class R1 Shares INGs compensation shall be a combination of an annual shareholder service fee of % and a sub- transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Balanced Fund 278846415 MBNRX MainStay MAP Fund 56062X864 MAPRX MainStay Mid Cap Value Fund 56062X781 MMIRX MainStay Value Fund 56062X823 MVARX MainStay International Equity 56062X880 MIERX MainStay Large Cap Growth Fund 56062X633 MLRRX MainStay ICAP International Fund 448926709 ICETX MainStay ICAP Select Equity Fund 448926857 ICSWX MainStay ICAP Equity Fund 448926790 ICAWX MainStay Retirement 2010 Fund 27885C791 MYRRX MainStay Retirement 2020 Fund 27885C759 MYRTX MainStay Retirement 2030 Fund 27885C684 MRTOX MainStay Retirement 2040 Fund 27885C635 MSREX MainStay Retirement 2050 Fund 27885C577 MSROX MainStay Funds Class R2 Shares INGs compensation shall be a combination of an annual shareholder service fee of % and a sub- transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below Fund Name CUSIP TICKER MainStay Balanced Fund 278846399 MBCRX MainStay MAP Fund 56062X856 MPRRX MainStay Mid Cap Value Fund 56062X773 MMRRX MainStay Value Fund 56062X815 MVRTX MainStay International Equity 56062X872 MIRRX MainStay Large Cap Growth Fund 56062X625 MLRTX MainStay ICAP International Fund 448926808 ICEYX MainStay ICAP Select Equity Fund 448926840 ICSYX MainStay ICAP Equity Fund 448926782 ICAYX 11 MainStay Retirement 2010 Fund 27885C783 MYRWX MainStay Retirement 2020 Fund 27885C734 MYRVX MainStay Retirement 2030 Fund 27885C676 MRTUX MainStay Retirement 2040 Fund 27885C627 MSRQX MainStay Retirement 2050 Fund 27885C569 MSRPX MainStay High Yield Corporate Bond Fund 56063N501 MHYRX MainStay Mid Cap Growth Fund 56063N402 MMCTX MainStay Common Stock Fund 56063N303 MSORX MainStay Funds Class R3 Shares INGs compensation shall be a combination of an annual shareholder service fee of % and a sub- transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Balanced Fund 27885C833 MBDRX MainStay MAP Fund 56062X591 MMAPX MainStay Mid Cap Growth Fund 56062X583 MMGRX MainStay Mid Cap Core Fund 27885C841 MMORX MainStay International Equity 56062X575 MIFRX MainStay Large Cap Growth Fund 56062X617 MLGRX MainStay ICAP International Fund 448926881 ICEZX MainStay ICAP Select Equity Fund 448926832 ICSZX MainStay ICAP Equity Fund 448926774 ICAZX MainStay Retirement 2010 Fund 27885C775 MYREX MainStay Retirement 2020 Fund 27885C726 MYRZX MainStay Retirement 2030 Fund 27885C668 MRTVX MainStay Retirement 2040 Fund 27885C619 MSRZX MainStay Retirement 2050 Fund 27885C551 MSRWX 12
